DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see  remarks and amendments to claims  filed   with respect to  claims 1-20 have been fully considered and are persuasive.  The claim objections  of  claims 1-20  has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that    A plasma processing apparatus comprising: a processing chamber providing space for plasma generation; a chuck member provided in the processing chamber and supporting a substrate; at least two RF power sources providing RF powers of different frequencies to the chuck member, wherein the RF powers include high-frequency power of a first frequency and low-frequency power of a second frequency smaller than the first frequency; a ring member provided to surround the chuck member; an edge electrode arranged in the ring member to be electrically insulated from the chuck member; and a variable impedance circuit being electrically connected to the edge electrode, wherein the variable impedance circuit includes: an adjustable impedance configured to control a potential of the edge electrode; and a high-frequency stop circuit configured to block the high-frequency power from being transmitted to the adjustable impedance.  Hence, claim 1 and depending claims are allowed.

Referring to the claim 13 the closest prior art of record fails to teach or reasonably suggest that A plasma processing apparatus comprising: a substrate supporting unit having a lower electrode and a ring member surrounding the lower electrode; a first RF power source electrically connected to the lower electrode and supplying first high-frequency power of a first frequency to the lower electrode; a second RF power source electrically connected to the lower electrode and supplying second low-frequency power of a second frequency to the lower electrode, the second frequency smaller than the first frequency; an edge electrode arranged in the ring member to be electrically insulated from the lower electrode; a variable impedance circuit electrically connected to the edge electrode, wherein the variable impedance circuit includes: a first branch including a high-frequency pass filter; and a second branch, connected in parallel to the first branch, including a low- frequency pass filter, a middle-frequency band stop filter and an adjustable impedance connected in series, and wherein the high-frequency pass filter configured to pass the high-frequency power to a ground to block the high-frequency power from being transmitted to the adjustable impedance, wherein the middle-frequency band stop filter is configured to block middle-frequency power of a third frequency from being transmitted to the adjustable impedance, the third frequency between the first frequency and the second frequency, wherein the low-frequency pass filter is configured to pass the low-frequency power to the adjustable impedance, and wherein the edge electrode is electrically connected to a node wherein the first branch and the second branch are connected to each other; and a capacitor controller configured to control impedance of the adjustable impedance on the basis of an amount of current flowing through the adjustable impedance or a voltage value applied to the adjustable impedance. Hence, claim 13 and depending claims are allowed. 

Referring to the claim 20  the closest prior art of record fails to teach or reasonably suggest that A plasma processing method of processing a substrate in a plasma processing apparatus comprising: an upper electrode; a substrate supporting unit having a lower electrode electrically connected to at least a high-frequency power source supplying high-frequency power of a first frequency and a low-frequency power source supplying low- frequency power of a second frequency smaller than the first frequency, and a ring member surrounding the lower electrode; a variable impedance circuit electrically connected to an edge electrode arranged in the ring member and having an adjustable impedance that controls a potential of the edge electrode; and a high-frequency stop circuit provided in the variable impedance circuit and blocking the  high-frequency power such that the high- frequency power is not transmitted to the adjustable impedance, the plasma processing method comprising: applying the high-frequency power and the low-frequency power to the lower electrode; blocking the high-frequency power from flowing into the adjustable impedance by using the high-frequency stop circuit; measuring a low-frequency voltage applied to or an amount of current flowing into the adjustable impedance; and controlling impedance of the adjustable impedance on the basis of the measured low- frequency voltage or amount of current.  Hence, claim 20 has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Prior Art:  US patents US10774423, US10526708,  US10510515, US10115564 teaches a processing chamber providing space for plasma generation; a chuck member provided in the processing chamber and supporting a substrate; at least two RF power sources providing RF powers of different frequencies to the chuck member, wherein the RF powers include high-frequency power of a first frequency and low-frequency power of a second frequency smaller than the first frequency; a ring member provided to surround the chuck member. But the listed prior art fails to teach the edge electrode an edge electrode arranged in the ring member to be electrically insulated from the chuck member; and a variable impedance circuit being electrically connected to the edge electrode, wherein the variable impedance circuit includes: an adjustable impedance configured to control a potential of the edge electrode; and a high-frequency stop circuit configured to block the high-frequency power from being transmitted to the adjustable impedance.  Also, it is non obvious to an ordinary skill in the art to control the impedance via edge electrode. Hence allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/5/2022